Title: To James Madison from William Jones, [18 October 1814]
From: Jones, William
To: Madison, James


        
          [18 October 1814]
        
        I respectfully submit the enclosed in order to suggest the expediency of instructing Mr Crawford to encourage and facilitate the emig[r]ation of a few Parisian or German medallists. It appears to be a fact that but one artist is to be found in the U States capable of executing in a decent style

the medals voted by Congress to the Navy officers and that person has been exclusively engaged on the medals for the Indian Depmt until now.
        He is engaged or about to be engaged to execute the medals for this Depmt. He did that for Com Preble which is the best ever executed in America but on comparing it with those of the Parisian artists it is contemptible indeed. The number required and which will probably be required in a short time would be a great object for three or four complete artists.
        
          W.J.
        
      